Case 20-10324        Doc 96      Filed 05/06/20 Entered 05/06/20 16:03:09                 Desc Main
                                   Document     Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MASSACHUSETTS (BOSTON)

 IN RE:                                                            Case No. 20-10324-JEB
                                                                   Chapter 7
 Barry W. Chapin,
 Debtor


                                    CERTIFICATE OF SERVICE

          I, Richard T. Mulligan, state that on May 6 , 2020, I electronically filed the foregoing
 document with the United States Bankruptcy Court for the District of Massachusetts on behalf of
 Freedom Mortgage Corporation using the CM/ECF System. I served the foregoing document on
 the following CM/ECF participants:

 David Baker
 Harold B. Murphy
 John Fitzgerald

 I certify that I have mailed by first class mail, postage prepaid, the documents electronically filed
 with the Court on the following non CM/ECF participants:

 Barry W. Chapin
 34 Fairfield St Apt 2
 Boston, MA 02116-2587

 David M. Ferris
 325 Donald Lynch Boulevard, Suite 200
 Marlborough, MA 01752

 Internal Revenue Service
 Attn: IRS Advisory Group
 7940 Kentucky Drive
 Stop 2850F
 Florence, KY 41042

 Trustees of the Carlton Gardens Condominium Trust
 147 Milk Street
 Westborough, MA 01581

 Massachusetts Department of Revenue, Child Support Enforcement Division
 100 Cambridge Street
 Boston, MA 02114

 Massachusetts Department of Revenue, Child Support Enforcement Division
 100 Cambridge Street
 Boston, MA 02114
Case 20-10324        Doc 96   Filed 05/06/20 Entered 05/06/20 16:03:09          Desc Main
                                Document     Page 2 of 2




 Trustees of the Carlton Gardens Condominium Trust
 147 Milk Street
 Westborough, MA 01581

 Westborough Tax Collector
 34 West Main Street
 Westborough, MA 01581




                                                Respectfully submitted,
                                                Freedom Mortgage Corporation,
                                                By its Attorney
                                                /s/Richard T. Mulligan

                                                Richard T. Mulligan
                                                BBO# 567602
                                                Harmon Law Offices, P.C.
                                                PO Box 610389
                                                Newton Highlands, MA 02461
                                                (617)558-0500
                                                mabk@harmonlaw.com

 Dated:May 6, 2020
